Citation Nr: 0613243	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  96-33 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to assignment of an evaluation in excess of 10 
percent for service-connected schizoid features with 
depressive overlay.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The appellant served on active duty from March 1978 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an April 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied service connection for 
passive-aggressive personality and granted service connection 
for schizoid features with depressive overlay, assigning a 
noncompensable evaluation, effective October 4, 1995.  In 
September 1996, the RO increased the veteran's evaluation for 
schizoid features with depressive overlay to 10 percent 
disabling.  This matter was remanded in March 2004 for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's claim was remanded in March 2004 for further 
development.  Specifically, the Board instructed the RO to 
make a request to the Social Security Administration (SSA) to 
obtain all medical records associated with an April 1999 SSA 
determination.  The Board also instructed the RO to schedule 
the veteran for an examination (either a VA examination or a 
fee-basis examination by a private psychiatrist) and to have 
the claims file available to the examiner.  Finally, the RO 
was to readjudicate the veteran's claim with consideration of 
all the newly acquired evidence and issue a supplemental 
statement of the case.

The Board notes that the RO was able to schedule the veteran 
for a psychiatric examination.  However, the examiner 
acknowledged that the claims file was not available to be 
reviewed. 

The Board also notes that the RO requested the SSA medical 
records.  The SSA indicated that the veteran is no longer 
entitled to benefits.  The Board notes that although the 
veteran may not be currently receiving benefits, the medical 
records used in the initial grant of benefits are still 
relevant.  The RO seemed to acknowledge this inasmuch as it 
sent a follow-up request to the SSA in January 2006.  The 
claims file contains no response to the follow-up request.  

Finally, the Board notes that the RO failed to readjudicate 
the veteran's claim or issue a supplemental statement of the 
case.

The claims file includes a VA Form 21-6789-E which has a 
handwritten notation, dated January 31, 2006, which appears 
to acknowledge that the claims file was not available to the 
VA examiner.  However, the RO employee who wrote the note 
concluded that no useful purpose would be served by having 
the examiner review the file. 

However, the United States Court of Appeals for Veterans 
Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) 
held that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  It imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.  Further, the Court 
has made it clear that failure to adequately show compliance 
with VCAA notice requirements is remandable error.  See 
Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002); Huston v. Principi, 17 
Vet.App. 195, 202 (2003).  Therefore, the case must be 
remanded to the RO so that it can fully comply with the March 
2004 remand instructions.  

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  The Board recognizes that the new 
requirements of VCAA notice were not in effect at the time 
the RO issued its January 2006 VCAA notice.  As such, the new 
requirements do not constitute the basis of this remand.  
However, since these issues need to be remanded on other 
grounds, the Board finds that the RO should comply with the 
most recent Court analysis.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision to include appropriate notice of 
all elements of the veteran's claim.    

2. The RO should await the SSA's response 
to its January 2006 follow-up request for 
medical records associated with the April 
1999 SSA determination.  If no response 
is forthcoming, the RO should continue to 
follow-up its request until a negative 
response is received.  

3. The RO should send the claims file to 
the clinician that conducted the 
veteran's April 2004 examination with a 
request that the claims file be review 
together with the April 2004 examination 
report.  The examiner should then issue 
an addendum indicating whether or not 
review of the claims file changes any 
findings or opinions in the April 2004 
report. 

If, and only if, the April 2004 examiner 
is unavailable, the RO should take 
appropriate action to attempt to have the 
veteran undergo a fee-basis examination 
by a private psychiatrist for VA rating 
purposes.  If such an examination can be 
scheduled, the RO should make the claims 
file available for review in connection 
with the examination.  The examiner 
should be asked to report all symptoms 
due to the service-connected schizoid 
features with depressive overlay in 
accordance with all applicable VA rating 
criteria.  If a fee- basis examination 
cannot be conducted, the RO should 
clearly document the claims file to that 
effect with the reasons therefore.

4. After completion of the above and any 
additional development of the evidence 
which the RO may deem necessary, the RO 
should readjudicate the claim.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





